UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7423



ROBERT NEIL JOANNIDES,

                                              Plaintiff - Appellant,

          versus


RUSSELL GINN; LARRY DAIL; ROBERT TYSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-00-58-5-BR)


Submitted:   February 26, 2002            Decided:   March 12, 2002


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Neil Joannides, Appellant Pro Se. Buren Riley Shields, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Neil Joannides appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.   Further, Joannides’ claims regarding his untimely

submission of affidavits, and allegations of bias on the part of

the magistrate judge are meritless.    Accordingly, we affirm on the

reasoning of the district court. See Joannides v. Ginn, No. CA-00-

58-5-BR (E.D.N.C. July 18, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                2